DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 were previously pending and subject to a non-final rejection dated November 13, 2020. In the Response, submitted on February 3, 2021, claims 1-4 were amended and claim 5 was added. Therefore, claims 1-5 are currently pending and subject to the following final rejection.

Response to Arguments
Applicant’s arguments filed on page 6 of the Response concerning the previous objection to the claims have been fully considered and are found persuasive, as Applicant has amended the claims to overcome the previous objections.
 
Applicant’s arguments filed on page 6 of the Response concerning the previous rejection of the claims under 35 U.S.C. 112 (b) have been fully considered and are found persuasive, as Applicant has amended the claims to overcome the previous rejections. 

Applicant’s arguments filed on pages 6-10 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 101 have been fully considered  and are found persuasive, as Applicant has amended the claims to overcome the previous rejection.

Applicant’s arguments filed on pages 10-14 of the Response, concerning the previous rejection of the claims under 35 U.S.C. 103 have been fully considered but are not found persuasive; and are moot in view of the amended rejection below citing to different portions of the references that previously cited. 
On Pages 11-12 of the Response, Applicant states “…any combination of Lambert and Fujimoto fails to disclose or make obvious each and every feature recited in claim 1….In contrast to Fujimoto, the system of claim 1 receives ‘a request for collection and delivery of only baggage’. As such, when luggage of a first user is being transported in a vehicle of the claimed system, the system is aware that the vehicle is transporting only luggage and therefore is available to pick up a second user as a passenger….The system of Fujimoto is unable to perform this feature because any request for transporting luggage is associated with transportation of a passenger.” 
Examiner respectfully disagrees and notes Paras. [0119] - [0120] of Fujimoto explain that the “the user may transmit a use request to the rideshare management device 300. The vehicle 200 used for rideshare may be the vehicle 200 that carries luggage or passengers or may be the vehicle 200 that carries luggage and passengers together….[and that] the user transmits the use request to the rideshare management device 300 to load luggage in the vehicle 200, to unload luggage loaded  or to allow a user different from the user transmitting the use request to get into the vehicle 200.” (emphasis added). That is, Fujimoto teaches a user requests to load luggage in the vehicle (that can carry just luggage), without “associated with transportation of a passenger” as Applicant alleges. Thus, Applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0175633 to Fujimoto et al. (hereinafter “Fujimoto”) in view of U.S. Patent Application Publication No. 2017/0256168 to Lambert et al. (hereinafter “Lambert”).
In regard to claim 1, Fujimoto a plurality of automatic drive vehicles, each of which is configured to travel autonomously and comprises a space for baggage and a space for a passenger to ride (Paras. 46-48 and 119) (…automated driving vehicle that is used for rideshare will be described (i.e., automatic drive vehicle…configured to travel autonomous….a use request (for example, a boarding request) (i.e., space for a passenger to ride)…[for] and occupiable portion…of the vehicle may be occupied by an object such as a luggage managed by the user (i.e., a space for baggage)… OP who prepares for allocating one more vehicles, one or more vehicles 200 (i.e., a plurality of automatic drive vehicles)….The vehicle 200 used for rideshare may be the vehicle 200 that carries luggage or passengers or may be the vehicle 200 that carries luggage and passengers together (i.e., and comprises a space for baggage and a space for a passenger to ride).
Fujimoto discloses a first mobile terminal belonging to a first user and a second mobile terminal belonging to a second user  (Paras. 48-49) (The rideshare management 
Fujimoto discloses a management center which is configured to communicate via a network to the plurality of automatic drive vehicles and the first and second mobile terminals  (Paras. 48) (Rideshare management system (which includes the rideshare management device 300) (i.e., a management center) includes one or more terminal devices (i.e., first and second mobile terminals)….and vehicles 200 (i.e., the plurality of automatic drive vehicles) ….These constituent elements can communicate with one another via a network NW (i.e., configured to communicate via a network).)
Fujimoto discloses wherein the management center is further configured to: based on receiving a request for a collection and delivery of only baggage including a collection address and delivery address of the baggage from the first mobile terminal of the first user, select from the plurality of automatic drive vehicles a vehicle for collection of delivery whose space for baggage and space for a passenger to ride are available (Paras. 47, 106,  119-121, 124-125 and 133) (The vehicle 200 used for rideshare may be the vehicle 200 that carries luggage or passengers or may be the vehicle 200 that carries luggage and passengers together/The service manager 330 may preferentially allocate a vehicle into which another user is likely to ride together in response to a boarding request transmitted by the terminal device 120 or the terminal device 130…the storage….serves information regarding a kind, a size, and a weight of luggage which can be loaded in the vehicle 200 (i.e., a vehicle for collection of delivery whose space for baggage and space for a passenger to ride are available). The use request is a request indicating that the user desires to use the vehicle 200. For example, the user transmits the use request to 
Fujimoto 
Fujimoto discloses wherein the management center is further configured to: based on receiving a request for transportation of a passenger including a pickup point and drop-off point from the second mobile terminal of the second user, select from the plurality of automatic drive vehicles a vehicle for transportation whose space for ride is available (Paras. 47-49, 72, 82-83) (When a use request (for example, a boarding request) is acquired through communication from a user (via a terminal device) (i.e., from the second mobile terminal of the second user), the rideshare management device searches for a vehicle (an available vehicle) (i.e., whose space for ride is available) that matches a use condition (for example, a boarding condition – which includes a destination)  (i.e., drop-off point) defined in the use request (boarding request – wherein, pick-up places associated with the desired boarding place included in the boarding request ) (i.e., based on receiving a request for transportation of a passenger including a pickup point)… Then, the service manager 330 calculates the number of users associated with the extracted record and allocates the vehicle into which the user can get at a time close to the desired boarding time or within a predetermined time…from the desired boarding time (i.e., select from the plurality of automatic drive vehicles a vehicle for transportation).)
Fujimoto discloses wherein the management center is further configured to: transmit to the vehicle for transportation an instruction to autonomously control the vehicle to perform transportation based on the request for transportation from the second user (Fig. 2; Paras. 46, 83, 107, and 135) (Subsequently, the rideshare management device 300 instructs the vehicle [200A/200B] to head for the pick-up places (i.e.,  wherein the management center is further configured to: transmit to the vehicle… an instruction to autonomously control the vehicle to perform transportation) according to the generated 
Fujimoto discloses wherein the vehicle for collection and delivery is configured to be selected as the vehicle for transportation (Paras. 106,119-120, 126, 128, 131, 133 and 135) (..when the boarding request is transmitted to the rideshare management device 300 in order for the user to get into the vehicle 200 and the rideshare management device 300 acquires the boarding request, the vehicle 200 matching the use condition defined in the boarding request is searched for…For example, the user may transmit a use request to the rideshare management device 300. The vehicle 200 used for rideshare may be the vehicle 200 that carries luggage or passengers or may be the vehicle 200 that carries luggage and passengers together (i.e., the vehicle for collection and delivery; and the vehicle for transportation). The service manager 330 may preferentially allocate a vehicle into which another user is likely to ride together in response to a boarding request transmitted by the terminal device 120 or the terminal device 130 (i.e., the vehicle for delivery and collection is selected as the vehicle for transportation). Paras. 126, 128, 131, 133 discuss example of multiple users (either for an occupiable portion on which luggage is loaded or an occupiable portion on which the user gets into) using the same vehicle (i.e., wherein the vehicle for collection and delivery is configured to be selected as the vehicle for transportation).)
As discussed above, Fujimoto discloses the vehicle for collection and delivery being selected as the vehicle for transportation (i.e., based on being selected as the vehicle for transportation). That is, Fujimoto discloses the concept of two use requests Fujimoto does not explicitly disclose or teach, however Lambert teaches based on the use requests being allocated the same vehicle, receiving the instruction for transportation while performing a delivery task of a rider (or baggage as taught by Fujimoto) in accordance with the instruction for collection and delivery, perform a transportation task of the second user in accordance with the instruction for transportation in priority to the delivery task; and perform the delivery task after the completion of the transportation task (Paras. 21, 31, 33, 35) (If a driver has already been assigned a route by the driver dispatch server system (i.e., wherein the vehicle for collection and delivery is configured to: receiving the instruction for transportation, while performing a delivery task of the ride in accordance with the instruction for collection and deliver), and a request for a new ride is received by the driver dispatch server system that can be shared with the already assigned route, the driver dispatch server system modifies the route to include the new ride… In some embodiments, any destination on the driver route after the current destination can be modified (e.g., a destination of the driver is not modified while the driver is on the way to the destination) (i.e., perform a transportation task of the second user in accordance with the instruction for transportation)… In various embodiments, the order of the pickups and drop-offs is any combination or permutation of the pickups or drop-offs…. In some embodiments, the second passenger dropoff location precedes the first passenger (or baggage as taught by Fujimoto) dropoff location in the route and the second set of passengers is dropped off prior to the first set of passengers and the indication for second destination arrival and the indication for first destination arrival are provided appropriately (i.e., perform a transportation task of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the multiple use requests of Fujimoto to include the order of the pickups and drop-offs as any combination or permutation of the pickups or drop-offs as taught by Lambert, with the motivation of more efficiently utilizing vehicle/driver capacity for users who can share rides (See Para. 21 of Lambert).
In regard to claim 3, as discussed above in regard to claim 1, Fujimoto discloses the concept of two use requests (either for luggage loading or a user boarding the vehicle) and allocating the same vehicle for both requests. Fujimoto does not explicitly disclose or teach, however, Lambert teaches wherein the request for collection and delivery further comprises information on whether parallel processing of a ride (or “baggage”/luggage loading as taught by Fujimoto) delivery task and a user transportation task is permitted (Para. 22) (…when a rider starts the ride share app, he is initially given a choice of requesting an individual ride or a shared ride (i.e.,  wherein the request for collection and delivery further comprises information on whether parallel processing of a ride (or luggage loading as taught by Fujimoto – which teaches “baggage”) delivery task and a user transportation task is permitted).)
Fujimoto does not explicitly disclose or teach, however, Lambert teaches wherein the management center is further configured to, based on approval information on parallel processing is included in the collection and delivery request, transmit to the first mobile terminal of the first user basic charge and discount of a service by the vehicle for collection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying a use request of Fujimoto to include the ride sharing discount as taught by Lambert, with the motivation of more efficiently utilizing vehicle/driver capacity for users who can share rides (See Para. 21 of Lambert).
In regard to claim 4, as discussed above in regard to claim 1, Fujimoto discloses the concept of two use requests (either for luggage loading or a user boarding the vehicle) and allocating the same vehicle for both requests. Fujimoto does not explicitly disclose or teach, however, Lambert teaches wherein the request for transportation further includes information on whether parallel processing of a ride (or “baggage”/luggage loading as taught by Fujimoto) delivery task and a user transportation task is permitted (Para. 22) luggage loading as taught by Fujimoto – which teaches “baggage”) delivery task and a user transportation task is permitted).)
Fujimoto does not explicitly disclose or teach, however, Lambert teaches wherein the management center is further configured to, based on approval information on parallel processing is included in the request for transportation, transmit to the second mobile terminal of the second user a basic charge and discount of a service by the vehicle for collection and delivery (Para. 22) (…when a rider starts the ride share app, he is initially given a choice of requesting an individual ride or a shared ride (i.e., based on approval information on parallel processing is included in the request for trnasportation). In some embodiments, in the event the rider selects a shared ride, the rider is prompted for a destination address. The server uses the destination address to determine whether a ride can be combined. In some embodiments, the server determines a typical charge for the ride based at least in part on the pickup and destination addresses, applies a ride sharing discount to the charge, and provides the discounted charge amount to the rider, so the rider knows how much the ride will cost. In some embodiments, a ride sharing discount comprises a fixed amount (e.g., the price is reduced by 25%) (i.e., transmit to the second mobile terminal of the second user a basic charge and discount of a service by the vehicle for collection and delivery).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying a use request of Fujimoto to Lambert, with the motivation of more efficiently utilizing vehicle/driver capacity for users who can share rides (See Para. 21 of Lambert).
In regard to claim 5, as discussed above in regard to claim 1, Fujimoto discloses the plurality of automatic drive vehicles. Fujitmoto discloses wherein the management center is further configured to separately monitor a space for baggage and a space for a passenger to ride in each of the plurality of automatic drive vehicles (Abst.; Paras. 47, 119-121 and 124-125 ) (When a use request (for example, a boarding request) is acquired through communication from a user, the rideshare management device searches for a vehicle (an available vehicle) (i.e., in each of the…vehicles) that matches a use condition (for example, a boarding condition) defined in the use request (boarding request) (i.e., monitor a space for a passenger to ride). he matching to the condition defined in the use request is, for example, presence of a space in which luggage is loaded inside the vehicle 200,….and matching a destination of with a destination of the luggage (the user) in the case of the use request to load the luggage in the vehicle…  storage 380 stores information regarding a kind, a size, and a weight of luggage which can be loaded in the vehicle 200  (i.e., monitor a space for baggage)… The fact that the occupiable portion can be occupied and used is, for example, the fact that luggage loaded by a user can be loaded in the occupiable portion or a user or a person designated by the user can get into a vehicle (i.e., separately monitor).)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Lambert, as applied to claim 1, and further in view of U.S. Patent No. 9,792,574 et al. (hereinafter “Lord”).
In regard to claim 2, as discussed above in regard to claim 1, Fujimoto discloses the collection and delivery request….of the baggage at the delivery address. 
Fujimoto discloses wherein the management center is further configured to, in the selection processing, when a candidate of the vehicle for transportation is the vehicle for collection and delivery, determine the candidate is for selection. (Paras. 106,119-120, 126, 128, 131, 133 and 135) (..when the boarding request is transmitted to the rideshare management device 300 in order for the user to get into the vehicle 200 and the rideshare management device 300 acquires the boarding request, the vehicle 200 matching the use condition defined in the boarding request is searched for…For example, the user may transmit a use request to the rideshare management device 300. The vehicle 200 used for rideshare may be the vehicle 200 that carries luggage or passengers or may be the vehicle 200 that carries luggage and passengers together (i.e., the vehicle for collection and delivery; and the vehicle for transportation). The service manager 330 may preferentially allocate a vehicle into which another user is likely to ride together in response to a boarding request transmitted by the terminal device 120 or the terminal device 130 (i.e., when a candidate of the vehicle for transportation is the vehicle for collection and delivery, determine the candidate is for selection.). Paras. 126, 128, 131, 133 discuss example of multiple users (either for an occupiable portion on which luggage is loaded or an occupiable portion on which the user gets into) using the same vehicle 
Fujimoto in view of Lambert, does not explicitly disclose or teach, however, Lord teaches wherein the collection and delivery request (of Fujimoto in view of Lambert) further comprises a receipt time of the baggage at the delivery address (Col. 32, lines 7-21) (…the package delivery directive receiving operation 502 may alternatively or additionally include an operation 607 for receiving the one or more package delivery directives by receiving one or more package delivery directives that identify one or more time deadlines for delivering the one or more packages to one or more package delivery locations (i.e., collection and delivery request further comprises a receipt time of the baggage at the delivery address).)
As discussed above, in regard to claim 1, Lambert teaches the order of the pickups and drop-offs is any combination or permutation of the pickups or drop-offs. Fujimoto in view of Lambert, does not explicitly disclose or teach, however, Lord teaches that the determining the candidate is for selection (of Fujimoto in view of Lambert) includes determining, based on time required for the transportation task, on whether the candidate reaches the delivery address before the receipt time of the baggage (Claims 1, 5 and 17; Col. 24, lines 28-47) (circuitry for selecting a candidate transportation vehicle unit to fulfill the one or more package delivery requests and the one or more end user transport requests (i.e., determining whether the candidate)… circuitry for receiving one or more end user transport requests that identify one or more deadlines for arriving at one or more destination locations for the one or more end users (i.e., based on time required for the transportation task)…  Note that if the transportation vehicle unit 20 is obligated to deliver 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include selecting a vehicle in Fujimoto in view of Lambert to include one that can meet the package delivery deadlines as taught by Lord, to provide user satisfaction by meeting predefined package delivery time deadlines.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
U.S. Patent Application Publication No. 2020/0249047 to Balva (hereinafter “Balva”) discloses that transportation can be provided using a vehicle (or other object) capable of concurrently transporting one or more riders - it should be understood that a "rider" in various embodiments can also refer to a non-human rider or passenger, as may include an inanimate object, such as a package for delivery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628